Case 8:20-cv-02005-TPB-AEP Document 48 Filed 10/21/20 Page 1 of 2 PageID 498




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

Carlos Bello Nogueda,
 a/k/a Karla Bello,

                    Plaintiff,
                                                    Case No. 8:20-cv-02005-TPB-AEP
vs.

Robert A. Gualtieri, et al.

                    Defendants.
                                  /


  MOTION OF DEPUTY COX FOR LEAVE TO REPLY TO PLAINTIFF’S
 RESPONSE TO HIS MOTION TO DISMISS THE AMENDED COMPLAINT

       Deputy Steve Cox, Jr. seeks leave under Local Rule 3.01(c) to file a three-page

reply brief in further support of his motion to dismiss the amended complaint,

Dkt. 35, and in reply to the plaintiff’s opposition to that motion filed October 20,

2020, Dkt. 47. In support of his motion, Deputy Cox respectfully submits the

following:

      1.      The plaintiff’s response raises legal issues concerning the appropriate

standards governing individual liability and qualified immunity for the allegedly

unconstitutional conduct and factual issues with respect to the application of

Eleventh Circuit case law to the averments in the amended complaint pertaining to

Deputy Cox.

      2.      Allowing Deputy Cox to address the arguments and case law in the

plaintiff’s response will not be redundant with the existing briefing, will not delay the
Case 8:20-cv-02005-TPB-AEP Document 48 Filed 10/21/20 Page 2 of 2 PageID 499




case, and will aid the Court in reaching a correct and reasoned decision on the

motion to dismiss.

      3.      Accordingly, Deputy Cox seeks leave to file a reply of no more than

three pages, including captions, titles, certificate of service, and memorandum of

law, due one day after the Court rules on this motion.

     4.       RULE 3.01(g) CERTIFICATE. On October 21, 2020, counsel for the

plaintiff advised that she objects to the relief sought in this motion.

       WHEREFORE, Deputy Cox requests that the Court permit him leave to file a

reply brief of not more than three pages in further support of his motion to dismiss

the amended complaint due one day from the resolution of this motion.

                                                Respectfully submitted,

                                                /s/ Paul G. Rozelle
                                                Paul G. Rozelle
                                                FBN: 75948
                                                10750 Ulmerton Road
                                                Largo, FL 33778
                                                Telephone: (727) 582-6274
                                                Facsimile: (727) 582-6459
                                                prozelle@pcsonet.com
                                                amarcott1@pcsonet.com
                                                Attorney for Dep. Steve Cox, Jr.



                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on October 21, 2020, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will
send a notice of electronic filing to counsel of record.

                                                 /s/ Paul G. Rozelle



                                            2
